Case 20-41308          Doc 35     Filed 03/10/20 Entered 03/10/20 12:13:15                     Main Document
                                              Pg 1 of 16


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                        Debtors.1                       )   (Joint Administration Requested)
                                                        )
                                                        )   Hearing Date: March 11, 2020
                                                        )   Hearing Time: 10:00 a.m. (Central Time)
                                                        )   Hearing Location: Courtroom 7 North

                 DEBTORS’ MOTION FOR ENTRY OF AN ORDER
             (A) SCHEDULING EXPEDITED HEARINGS ON CERTAIN
      FIRST DAY MOTIONS AND APPLICATIONS, (B) APPROVING THE FORM
    AND MANNER OF NOTICE THEREOF, AND (C) GRANTING RELATED RELIEF

                  Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this motion (this “Motion”):

                                              Relief Requested

                  1.      By this Motion, the Debtors seek entry of an order (the “Proposed

Order”),2 pursuant to section 105 of title 11 of the United States Code (the “Bankruptcy Code”),

Rule 9006(c) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule
1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
2
    A copy of the Proposed Order will be made available on the Debtors’ case information website at
    http://cases.primeclerk.com/foresightenergy.



Doc#: US1:13467313v7
Case 20-41308          Doc 35   Filed 03/10/20 Entered 03/10/20 12:13:15         Main Document
                                            Pg 2 of 16


9013-2(A) of the Local Rules of the Bankruptcy Court for the Eastern District of Missouri (the

“Local Bankruptcy Rules”), (a) scheduling expedited hearings at the Court’s earliest convenience

for consideration of the Debtors’ First Day Motions (as defined below) described on the

proposed first day agenda, attached hereto as Exhibit A (the “Proposed First Day Agenda”),

(b) approving the form and manner of notice thereof (the “First Day Notice”), attached hereto as

Exhibit B, and (c) granting related relief.

                                     Jurisdiction and Venue

                  2.     This Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334 and Rule 9.01(B) of the Local Rules of the United States District

Court for the Eastern District of Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and

1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

                  3.     The statutory and legal predicates for the relief requested herein are

section 105 of the Bankruptcy Code, Bankruptcy Rule 9006(c), and Local Bankruptcy Rule

9013-2(A).

                                              Background

                  4.     On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.



                                                  2
Doc#: US1:13467313v7
Case 20-41308          Doc 35     Filed 03/10/20 Entered 03/10/20 12:13:15                    Main Document
                                              Pg 3 of 16


                  5.     The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.                           Contemporaneously

herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.

                  6.     Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor-in-possession financing and use of cash collateral (the “Herman Declaration,” and

together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),3

each filed contemporaneously herewith.

                                        Basis for Relief Requested

                  7.     On the Petition Date, the Debtors filed certain motions requesting first day

relief (the “First Day Motions”) to be heard by this Court on an expedited basis. Prompt entry of

orders granting the relief requested in the First Day Motions is critical to maintaining the

Debtors’ ongoing operations.

                  8.     Section 105(a) of the Bankruptcy Code authorizes the requested relief.

Section 105(a) of the Bankruptcy Code allows the Court to “issue any order, process, or
3
    The First Day Declarations are being filed in support of this Motion and are incorporated herein by reference.
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
    Day Declarations.


                                                        3
Doc#: US1:13467313v7
Case 20-41308           Doc 35   Filed 03/10/20 Entered 03/10/20 12:13:15              Main Document
                                             Pg 4 of 16


judgment that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code.]”

11 U.S.C. § 105(a). It permits a bankruptcy court to take whatever action “is appropriate or

necessary in aid of the exercise of its jurisdiction.” 2 COLLIER           ON   BANKRUPTCY ¶ 105.01.

Further, Bankruptcy Rule 9006(c) provides that the Court, for cause shown, may in its discretion

reduce the notice period normally required for motions.

                  9.      Moreover, Local Bankruptcy Rule 9013-2(A) provides that an expedited

hearing may be granted upon a movant’s “written motion, setting forth the reason the matter

should be heard on an expedited or emergency” basis. Local Bankruptcy Rule 9013-3(A)(1)

recognizes the need for an expedited hearing on the first day matters, instructing that such

motions are typically heard within 48 hours of a filing. Here, an expedited hearing on the First

Day Motions is appropriate and is consistent with past practice in virtually every significant

chapter 11 case to ensure a debtor’s smooth transition into chapter 11.

                  10.     Courts in this and other districts have routinely granted relief similar to the

relief requested herein in other chapter 11 cases. See, e.g., In re Payless Holdings LLC, No. 19-

40883 (KAS) (Bankr. E.D. Mo. Fe. 26, 2019) [Docket No.: 297]; In re Armstrong Energy, Inc.,

No. 17-47541 (KAS) (Bankr. E.D. Mo. Nov. 2, 2017) [Docket No.: 93]; In re Peabody Energy

Corp., No. 16-42529 (BSS) (Bankr. E.D. Mo. Apr. 15, 2016) [Docket No.: 115]; In re Noranda

Aluminum, Inc., No. 16-10083 (BSS) (Bankr. E.D. Mo. Feb. 9, 2016) [Docket No.: 80]; In re

Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo. Jan. 14, 2016) [Docket No.: 87]. The

Debtors submit that the circumstances of these chapter 11 cases warrant granting similar relief,

and that doing so is in the best interests of the Debtors, their estates, their creditors, and their

stakeholders, and therefore should be granted.




                                                    4
Doc#: US1:13467313v7
Case 20-41308           Doc 35   Filed 03/10/20 Entered 03/10/20 12:13:15         Main Document
                                             Pg 5 of 16


                                                Notice

                  11.      Notice of this Motion will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated

basis; (s) counsel to the Committee; and (t) any party that has requested notice pursuant to

Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice of this Motion and any order

entered hereon will be served in accordance with Local Bankruptcy Rule 9013-3(A)(1). In light

of the nature of the relief requested herein, the Debtors submit that no other or further notice is

necessary.



                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                   5
Doc#: US1:13467313v7
Case 20-41308          Doc 35    Filed 03/10/20 Entered 03/10/20 12:13:15           Main Document
                                             Pg 6 of 16


                  WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

granting the relief requested herein and such other relief as is just and proper.

Dated:     March 10, 2020            Respectfully submitted,
           St. Louis, Missouri
                                     ARMSTRONG TEASDALE LLP

                                      /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. (MO 34641)
                                     John G. Willard (MO 67049)
                                     Kathryn R. Redmond (MO 72087)
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, Missouri 63105
                                     Tel: (314) 621-5070
                                     Fax: (314) 621-5065
                                     Email: rengel@atllp.com
                                            jwillard@atllp.com
                                            kredmond@atllp.com

                                            - and -

                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                     Paul M. Basta (pro hac vice admission pending)
                                     Alice Belisle Eaton (pro hac vice admission pending)
                                     Alexander Woolverton (pro hac vice admission pending)
                                     1285 Avenue of the Americas
                                     New York, New York 10019
                                     Tel: (212) 373-3000
                                     Fax: (212) 757-3990
                                     Email: pbasta@paulweiss.com
                                            aeaton@paulweiss.com
                                            awoolverton@paulweiss.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




                                                  6
Doc#: US1:13467313v7
Case 20-41308          Doc 35     Filed 03/10/20 Entered 03/10/20 12:13:15                     Main Document
                                              Pg 7 of 16


                                                   Exhibit A

                                       Proposed First Day Agenda



                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                          Debtors.1                     )   (Joint Administration Requested)
                                                        )
                                                        )   Hearing Date: March 11, 2020
                                                        )   Hearing Time: 10:00 a.m. (Central Time)
                                                        )   Hearing Location: Courtroom 7 North

                 PROPOSED FIRST DAY AGENDA FOR HEARING
           ON MARCH 11, 2020 AT 10:00 A.M. (PREVAILING CENTRAL TIME)

        In support of the following relief requested at the first day hearing, the Debtors
refer the Court to the Declaration of Robert D. Moore in Support of Chapter 11 Petitions
[Docket No. 17].

    A.       INTRODUCTORY PRESENTATION

    B.       ADMINISTRATIVE MOTIONS

             1. “Expedited First Day Hearing” – Debtors’ Motion for Entry of an Order
                (A) Scheduling Expedited Hearings on Certain First Day Motions and


1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.



Doc#: US1:13467313v7
Case 20-41308          Doc 35   Filed 03/10/20 Entered 03/10/20 12:13:15       Main Document
                                            Pg 8 of 16


                  Applications, (B) Approving the Form and Manner of Notice Thereof, and
                  (C) Granting Related Relief.

                                Status: This matter is going forward.

             2. “Exceed Page Limitations” – Debtors’ Motion for Leave to Exceed Page
                Limitations in Their First Day Motions [Docket No. 34]

                                Status: This matter is going forward.

             3. “Joint Administration” – Debtors’ Motion for Entry of an Order Authorizing
                Joint Administration of Chapter 11 Cases [Docket No. 3]

                                Status: This matter is going forward.

    C.       OPERATIONAL MOTIONS

             4. “Cash Collateral & DIP Financing Motion” – Debtors’ Motion for Entry of
                Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain Post-Petition
                Financing, (B) Grant Senior Secured Priming Liens and Superpriority
                Administrative Expense Claims, and (C) Utilize Cash Collateral; and (II)
                Granting Adequate Protection to the Prepetition Secured Parties; (III) Modifying
                the Automatic Stay; (IV) Scheduling Final Hearing; and (V) Granting Related
                Relief [Docket No. 29]

                                Related Documents: Declaration of Seth Herman in Support of the
                                Cash Collateral & DIP Financing Motion

                                Status: This matter is going forward.

             5. “Cash Management Motion” – Debtors’ Motion for Entry of Interim and Final
                Orders (A) Authorizing Continued Use of the Debtors’ Existing Cash
                Management System; (B Authorizing Use of Existing Bank Accounts and
                Business Forms; (C) Granting a Limited Waiver of Requirements of Section
                345(b) of the Bankruptcy Code; (D) Authorizing Continuation of Ordinary Course
                Intercompany Transactions; (E) Granting Administrative Expense Priority Status
                to Postpetition Intercompany Claims; and (F) Granting Related Relief [Docket
                No. 4]

                                Status: This matter is going forward.

             6. “Vendors Motion” – Motion for Entry of Interim and Final Orders
                (A) Authorizing Debtors to Pay Prepetition Claims of Trade and Lien Claimants
                and Authorizing Payment Procedures Related Thereto, (B) Authorizing Debtors to
                Pay Royalty and Leasehold Claims, (C) Granting Administrative Expense Priority
                to Outstanding Orders, and (D) Granting Related Relief [Docket No. 5]

                                Status: This matter is going forward.

                                                 2
Doc#: US1:13467313v7
Case 20-41308          Doc 35   Filed 03/10/20 Entered 03/10/20 12:13:15       Main Document
                                            Pg 9 of 16


             7. “Wages and Benefits Motion” – Debtors’ Motion for Entry of Interim and Final
                Orders (A) Authorizing Debtors to Pay Prepetition Wages and Workforce
                Obligations, (B) Authorizing Debtors to Maintain Workforce Programs and Pay
                Related Obligations, and (C) Granting Related Relief [Docket No. 6]

                                Status: This matter is going forward.

             8. “Coal Sale Contracts Motion” – Debtors’ Motion for Entry of Interim and Final
                Orders (A) Authorizing the Debtors to (I) Perform Under Existing Coal Sale
                Contracts in the Ordinary Course of Business and (II) Enter Into and Perform
                Under New Coal Sale Contracts in the Ordinary Course of Business and
                (B) Granting Related Relief [Docket No. 8]

                                Status: This matter is going forward.

             9. “Customer Programs Motion” – Debtors’ Motion for Entry of Interim and Final
                Orders (A) Authorizing the Debtors to Maintain Existing Customer Programs and
                Honor Certain Prepetition Obligations Related Thereto and (B) Granting Related
                Relief [Docket No. 7]

                                Status: This matter is going forward.

             10. “Surety Bond Motion” – Debtors’ Motion for Entry of Interim and Final Orders
                 (A) Authorizing Debtors to Continue and Renew Surety Bond Program and
                 (B) Granting Related Relief [Docket No. 9]

                                Status: This matter is going forward.

             11. “Insurance Motion” – Debtors’ Motion for Entry of Interim and Final Orders
                 (A) Authorizing the Debtors to (I Maintain, Continue, and Renew Their Existing
                 Insurance Program and (II) Honor Certain Prepetition Obligations in Respect
                 Thereof and (B) Granting Related Relief [Docket No. 11]

                                Status: This matter is going forward.

             12. “Taxes Motion” – Debtors’ Motion for Entry of Interim and Final
                 Orders (A) Authorizing Payment of Prepetition Taxes and Fees
                 and (B) Granting Related Relief [Docket No. 12]

                                Status: This matter is going forward.

             13. “Utilities Motion” – Debtors’ Motion for Entry of Interim and Final Orders
                 Determining Adequate Assurance of Payment for Future Utility Services [Docket
                 No. 13]

                                Status: This matter is going forward.




                                                 3
Doc#: US1:13467313v7
Case 20-41308          Doc 35   Filed 03/10/20 Entered 03/10/20 12:13:15        Main Document
                                           Pg 10 of 16


             14. “Interim Compensation Procedures Motion” – Debtors’ Motion for Entry of an
                 Order (A) Establishing Procedures for Interim Compensation and Reimbursement
                 of Expenses of Retained Professionals and (B) Granting Related Relief [Docket
                 No. 14]

                                Status: This matter is going forward

             15. “Extend Schedules Deadline” – Debtors’ Motion for Entry of an Order
                 (A) Extending the Time to File Schedules and Statements; (B) Extending the
                 Time to Schedule the Meeting of Creditors; (C) Partially Waiving the
                 Requirements to (I) File Equity Lists and (II) Provide Notice to Equity Security
                 Holders; (D) Authorizing the Debtors to File a Consolidated List of the Debtors’
                 30 Largest Unsecured Creditors; (E) Authorizing the Debtors to File a
                 Consolidated and Redacted List of Creditors in Lieu of Submitting Separate and
                 Reformatted Creditor Matrices for Each Debtor; (F) Approving the Form and
                 Manner of Notifying Creditors of Commencement of These Chapter 11 Cases;
                 and (G) Granting Related Relief [Docket No. 10]

                                Status: This matter is going forward

             16. “Ordinary Course Professionals Motion” – Debtors’ Motion for Entry of an
                 Order Authorizing the Retention and Compensation of Certain Professionals
                 Utilized in the Ordinary Course of Business [Docket No. 15]

                                Status: This matter is going forward.

             17. “Case Management Motion” – Debtors’ Motion for Entry of an Order (A)
                 Establishing Certain Notice, Case Management, and Administrative Procedures
                 and (B) Granting Related Relief [Docket No. 16]

                                Status: This matter is going forward.

    D.       Professional Retention Applications

             18. “Prime Clerk Retention Application” – Debtors’ Motion for Entry of an Order
                 Authorizing the Retention and Employment of Prime Clerk LLC as Claims and
                 Noticing Agent for the Debtors and Debtors in Possession Nunc Pro Tunc to the
                 Petition Date [Docket No. 20]

                                Status: This matter is going forward.

             19. “Armstrong Teasdale Retention Application” – Debtors’ Application Pursuant
                 to Section 327(A) and 329(A) of the Bankruptcy Code, Bankruptcy Rules
                 2014(A) and 2016(B), and Local Bankruptcy Rules 2014(A) and 2016-1, for an
                 Order Authorizing the Debtors to Retain and Employ Armstrong Teasdale LLP as
                 Co-Counsel Nunc Pro Tunc to the Petition Date [Docket No. 19]

                                Status: This matter is going forward.

                                                 4
Doc#: US1:13467313v7
Case 20-41308          Doc 35   Filed 03/10/20 Entered 03/10/20 12:13:15         Main Document
                                           Pg 11 of 16


             20. “Paul, Weiss Retention Application” – Debtors’ Application for Entry of an
                 Order Authorizing the Retention and Employment of Paul, Weiss, Rifkind,
                 Wharton & Garrison LLP as Attorneys for the Debtors and Debtors in Possession
                 Nunc Pro Tunc to the Petition Date [Docket No. 33]

                                Status: This matter is going forward.

             21. “Jefferies Retention Application” – Debtors’ Application for Authority to
                 Employ and Retain Jefferies LLC as Investment Banker for the Debtors Nunc Pro
                 Tunc to the Petition Date [Docket No. 32]

                                Status: This matter is going forward.

             22. “FTI Consulting Retention Application” – Debtors’ Application for Authority
                 to Employ and Retain FTI Consulting, Inc. as Restructuring Financial Advisor to
                 the Debtors Nunc Pro Tunc to the Petition Date [Docket No. 31]

                                Status: This matter is going forward.




                                                 5
Doc#: US1:13467313v7
Case 20-41308          Doc 35    Filed 03/10/20 Entered 03/10/20 12:13:15   Main Document
                                            Pg 12 of 16




Dated:     March 10, 2020
           St. Louis, Missouri
                                     ARMSTRONG TEASDALE LLP

                                      /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. (MO 34641)
                                     John G. Willard (MO 67049)
                                     Kathryn R. Redmond (MO 72087)
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, Missouri 63105
                                     Tel: (314) 621-5070
                                     Fax: (314) 621-5065
                                     Email: rengel@atllp.com
                                            jwillard@atllp.com
                                            kredmond@atllp.com

                                            - and -

                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                     Paul M. Basta (pro hac vice admission pending)
                                     Alice Belisle Eaton (pro hac vice admission pending)
                                     Alexander Woolverton (pro hac vice admission pending)
                                     1285 Avenue of the Americas
                                     New York, New York 10019
                                     Tel: (212) 373-3000
                                     Fax: (212) 757-3990
                                     Email: pbasta@paulweiss.com
                                            aeaton@paulweiss.com
                                            awoolverton@paulweiss.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




Doc#: US1:13467313v7
Case 20-41308          Doc 35   Filed 03/10/20 Entered 03/10/20 12:13:15   Main Document
                                           Pg 13 of 16


                                           Exhibit B

                                        First Day Notice




Doc#: US1:13467313v7
Case 20-41308          Doc 35      Filed 03/10/20 Entered 03/10/20 12:13:15                     Main Document
                                              Pg 14 of 16


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

In re:                                                   )   Chapter 11
                                                         )
FORESIGHT ENERGY LP, et al.,1                            )   Case No. 20-41308-659
                                                         )
                         Debtors.                        )   (Joint Administration Requested)

    NOTICE OF CHAPTER 11 FILING AND OF HEARING ON FIRST DAY MOTIONS

PLEASE TAKE NOTICE THAT:

                  1.       On March 10, 2020, Foresight Energy LP and certain of its affiliates and

direct and indirect subsidiaries, as debtors and debtors in possession (collectively, the

“Debtors”), filed voluntary petitions for relief under chapter 11 of title 11 of the United States

Code in the United States Bankruptcy Court for the Eastern District of Missouri (the “Court”).

                  2.       Together with their petitions, the Debtors also filed and requested a

prompt Court hearing (the “First Day Hearing”) on certain first day motions (collectively, the

“First Day Motions”) identified on the proposed First Day Agenda attached hereto.

                  3.       The Court has scheduled the First Day Hearing for March 11, 2020 at

10:00 a.m. (Central Time) in Courtroom 7 North of the United States Bankruptcy Court for

the Eastern District of Missouri, Eastern Division, 111 S. 10th Street, 7th Floor, St. Louis,

1
     The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
     four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
     Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
     Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
     LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
     (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
     (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
     Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
     No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
     LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
     Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
     Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
     address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
     St. Louis, Missouri 63102.



Doc#: US1:13467313v7
Case 20-41308          Doc 35   Filed 03/10/20 Entered 03/10/20 12:13:15         Main Document
                                           Pg 15 of 16


Missouri 63102. The First Day Hearing may be adjourned from time to time without further

notice other than an announcement at the First Day Hearing.

                  4.     A copy of each of the First Day Motions can be viewed on the Court's

website, http://www.moeb.uscourts.gov, or free of charge at

https://www.primeclerk.com/foresightenergy.

                  5.     Your rights may be affected. You should read these papers carefully

and discuss them with an attorney, if you have one. (If you do not have one in these

bankruptcy cases, you may wish to consult one.) If you do not want the Court to grant the

relief requested in the First Day Motions, or if you want the Court to consider your view on the

First Day Motions, you or your attorney must attend the First Day Hearing. If you or your

attorney do not attend the First Day Hearing, the Court may grant the relief requested in

the First Day Motions.




                                                 3
Doc#: US1:13467313v7
Case 20-41308          Doc 35    Filed 03/10/20 Entered 03/10/20 12:13:15   Main Document
                                            Pg 16 of 16


Dated:     March 10, 2020
           St. Louis, Missouri
                                     ARMSTRONG TEASDALE LLP

                                      /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. (MO 34641)
                                     John G. Willard (MO 67049)
                                     Kathryn R. Redmond (MO 72087)
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, Missouri 63105
                                     Tel: (314) 621-5070
                                     Fax: (314) 621-5065
                                     Email: rengel@atllp.com
                                            jwillard@atllp.com
                                            kredmond@atllp.com

                                            - and -

                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                     Paul M. Basta (pro hac vice admission pending)
                                     Alice Belisle Eaton (pro hac vice admission pending)
                                     Alexander Woolverton (pro hac vice admission pending)
                                     1285 Avenue of the Americas
                                     New York, New York 10019
                                     Tel: (212) 373-3000
                                     Fax: (212) 757-3990
                                     Email: pbasta@paulweiss.com
                                            aeaton@paulweiss.com
                                            awoolverton@paulweiss.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




                                                  4
Doc#: US1:13467313v7
